Citation Nr: 0115368	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  98-17 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for right hip 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from April to October 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied an evaluation in excess of 10 percent 
for residuals of stress fracture of the right hip.  In August 
2000, the Board remanded the case to the RO for additional 
development.  Following the requested development, the RO 
continued the prior evaluation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The right hip disability is manifested primarily by 
complaints of pain, limitation of extension to 10 degrees, 
and X-ray findings of arthritis; limitation of flexion to 30 
degrees or less, loss of abduction beyond 10 degrees, 
malunion or nonunion of the femur, or other manifestations 
that produce more than mild functional impairment are not 
found.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for stress 
fracture of the right hip are not met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.71, Plate II, 4.71a, diagnostic codes 5003, 5251, 
5252, 5253, 5255 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was treated 
for stress fracture of the right hip.  An August 1970 rating 
decision granted service connection for stress fracture of 
the right hip and assigned a 10 percent rating for this 
unlisted condition in the rating schedule under Diagnostic 
Code 5299-5255, effective from separation.  

A September 1975 rating decision increased the evaluation for 
the right hip condition from zero percent to 10 percent, 
effective from June 1975.  The 10 percent rating has remained 
unchanged since then.  

A review of the veteran's VA rehabilitation file and 
counseling records does not show that he has any significant 
functional impairment due to his right hip disability.  These 
records show that he was approved for VA rehabilitation 
training and that he complained of functional impairment due 
to right hip pain.  

VA medical reports show that the veteran was treated for 
various medical problems from 1998 to 2000, including 
occasional right hip pain.  These records show that he was 
treated primarily for psychiatric problems.  A report of 
treatment in October 1998 notes his complaints of right hip 
pain.  No significant abnormalities of the right hip were 
found on observation of the veteran at that time.  

The veteran underwent a VA medical examination in November 
1998.  He complained of constant right hip pain since 
sustaining a stress fracture in service.  X-rays of the right 
hip reportedly showed mild degenerative joint disease.  He 
ambulated with a minimally antalgic gait.  Hip flexion was to 
110 degrees, extension was full, internal rotation was to 50 
degrees, external rotation was to 40 degrees, and abduction 
was to 45 degrees.  He had a negative Faber examination.  He 
was nontender over the sciatic notch and nontender over the 
greater trochanter.  He demonstrated no pain with internal or 
external rotation with the knee and hip fully extended.  The 
assessment was normal examination of the right hip.  

The veteran underwent evaluation of his right hip condition 
at a VA medical facility in January 1999.  He complained of 
worsening right hip pain with activity.  He walked with a 
very normal gait.  He stood on his heels and toes with no 
difficulty.  He complained of some pain in the right hip with 
deep knee bends.  The range of motion of the right hip was 
complete.  A bone scan was reported to be essentially normal.  
X-rays showed very early arthritic changes in the right hip.  
These were described as minimal X-ray findings.  The 
remainder of the X-ray study was negative.  

The veteran testified at a hearing in June 1999.  His 
testimony was to the effect that he had pain and cramping of 
the right hip that affected his ability to perform various 
functions.  

The veteran was examined at a VA medical facility in 
September 2000.  He complained of constant right hip pain and 
said that he took anti-inflammatory medications.  X-rays 
reportedly showed minimal joint narrowing of the right hip.  
The examiner watched the veteran walking into the room with a 
normal gait when he was unaware that he was being observed.  
The examiner stated that the veteran was not using his cane 
consistently; at times, he carried the cane.  There were 90 
degrees of flexion of the right hip and 10 degrees of 
extension.  Abduction was to 60 degrees, adduction was to 15 
degrees, internal rotation was to 20 degrees, and external 
rotation was to 50 degrees.  There was tenderness to 
palpation over the greater trochanter.  There was no 
tenderness on palpation along the iliotibial band.  There was 
normal hip flexion.  Quadriceps strength was 5/5.  The 
examiner indicated that he had ordered X-rays and that he 
could find no bony or joint arthropathy or arthrosis of the 
right hip.  The examiner stated that he agreed with the VA 
examiner in November 1998 that this was a normal examination 
of the right hip.  


Analysis

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, redefined VA's duty to assist a veteran 
in the development of a claim.  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased evaluation for his right hip 
disability.  There is no identified evidence not accounted 
for, and examinations have been performed with regard to the 
veteran's claim.  The veteran and his representative have 
been provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent laws and 
regulations and the relevant evidence and that essentially 
notify the veteran of the evidence needed to prevail on his 
claim.  Under the circumstances, the Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
this claim at this time without a prior remand of the case to 
the RO in order to provide additional assistance to the 
veteran in the development of his claim under the provisions 
of the Veterans Claims Assistance Act of 2000.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Hence, no further assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the current level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on his 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

X-rays of the right hip show the presence of arthritis, and 
the evidence does not disassociate this condition from the 
service-connected right hip disability for rating purposes.  
Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The hip is a major joint for rating 
purposes.  38 C.F.R. § 4.45(f).  With any form of arthritis, 
painful motion is an important factor.  It is the intention 
of the rating schedule to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.  

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires that flexion be limited to 20 degrees.  A 40 percent 
evaluation requires that flexion be limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Limitation of rotation of the thigh warrants a 10 percent 
rating when toe-out of the affected leg cannot be performed 
to more than 15 degrees.  Limitation of adduction of the 
thigh warrants a 10 percent rating when the legs cannot be 
crossed due to the limitation.  Limitation of abduction of 
the thigh warrants a 20 percent rating when motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

Malunion of the femur warrants a 10 percent evaluation when 
the disability results in slight knee or hip disability.  A 
20 percent rating requires that the malunion produce moderate 
knee or hip disability.  A 30 percent evaluation requires 
that the malunion produce marked knee or hip disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5255.  

The standard range of motion of the hip is from zero degrees 
of extension to 125 degrees of flexion; normal abduction of 
the hip is from zero to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.  

The evidence does not show the presence of malunion or 
nonunion of the right femur such as to support the assignment 
of a compensable evaluation for the right hip disability 
under Diagnostic Code 5255.  The RO in 1970 evaluated the 
right hip disability under this diagnostic code because there 
was no specific diagnostic code for stress fracture in the 
rating schedule.  See 38 C.F.R. § 4.20 (2000) (providing for 
rating by analogy where a specific disability is not listed 
in the rating schedule).  

The evidence does not show that the veteran has limitation of 
flexion to 30 degrees or less, loss of abduction beyond 10 
degrees, malunion or nonunion of the femur, or other 
manifestations that produce functional impairment such as to 
support the assignment of a rating in excess of 10 percent 
for the right hip disability under diagnostic codes 5252, 
5253, or 5255.  

The medical evidence indicates that the veteran's right hip 
disability is currently manifested primarily by complaints of 
pain, limitation of extension to 10 degrees, and X-ray 
findings of arthritis.  These manifestations support the 
assignment of a 10 percent rating for the right hip 
disability under Diagnostic Code 5251, based on limitation of 
extension of the hip to more than 5 degrees.  Since 
compensable limitation of right hip extension is 
demonstrated, a 10 percent rating for right hip arthritis 
visualized in a major joint is not for application under 
Diagnostic Code 5003.  The fact that the right hip has shown 
a relatively large arc of motion on successive examinations 
also demonstrates that the right hip is not ankylosed such as 
to warrant an evaluation under Diagnostic Code 5250.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999), 
held that in evaluating a service-connected disability, the 
Board must consider functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  However, the only reported 
limitation of motion that is compensable is extension of the 
hip, and the maximum schedular rating of 10 percent is 
already assigned.  Thus, the factors considered in DeLuca are 
not for application as to limitation of right hip extension.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  To the 
extent that there is any significant functional impairment 
due to pain, weakness, fatigability or incoordination on 
flexion or abduction of the hip, the fact remains that the 
range of motion in those planes of excursion is sufficiently 
great that a noncompensable evaluation would result even when 
the DeLuca factors are considered.  

Finally, the Board notes a compensable evaluation under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful 
motion) is in order where arthritis is established by x-ray 
findings and no actual limitation of motion of the affected 
joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  Where compensable limitation of motion 
is demonstrated in the joint, the Lichtenfels rule is not 
applicable.  

The Board therefore finds that the preponderance of the 
evidence is against the claim for a higher rating for this 
condition.  Since the preponderance of the evidence is 
against the claim for an increased evaluation for the right 
hip disability, the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  It follows that the claim must be denied.  


ORDER

An increased evaluation for right hip disability is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

